Citation Nr: 0828735	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1964 to August 1967, and had subsequent active 
service with the Oregon National Guard until he retired in 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2003 and in January 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In a statement in December 2003, the veteran raised the claim 
of service connection for depression, which is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

After the issuance of the supplemental statement of the case 
in March 2008, the veteran submitted additional evidence 
without a waiver of the right to have the evidence initially 
considered by the RO.

On claim of service connection for degenerative disc disease 
of the lumbar spine, the record shows that veteran served as 
both a civilian employee of the Air National Guard and as a 
member of Air National Guard unit.  During the period of 
November 1995 to November 1996, the veteran had 21 days of 
active duty for training and 48 days of inactive duty 
training.  In April 1996, an initial report of a Line of Duty 
Determination shows that on March 10, 1996, Sunday, a date of 
"UTA," the veteran injured his back while moving steel 
stock.  Although it was recommended that the injury be 
considered in the line of duty and the commanding officer 
endorsed the finding, the commanding officer did not complete 
the report by filing in the space for whether or not the 
injury was in the line of duty. 

In October 2004, the veteran stated that he wanted a hearing 
at the RO before a member of the Board. 

In June 2007, the RO asked the Oregon National Guard to 
verify whether the veteran was working as a civilian employee 
or as a member of the National Guard on March 9 and 10, 1996.  
The records obtained from the Oregon National Guard are still 
not helpful in determining the veteran's status as either a 
civilian employee or as a member of a National Guard unit on 
March 10, 1996. 

On claim of service connection for post-traumatic stress 
disorder, VA records document a diagnosis of post-traumatic 
stress disorder in 2004. 

Service personnel records show that the veteran served with 
the 565th Transportation Company, 10th Transportation 
Battalion from October 1964 to August 1967 and he served in 
Vietnam.  

In a statement in April 2004, the veteran indicated that he 
was in Cam Ranh Bay from July 1966 to August 1967 and that in 
October 1966 his unit came under attack from zappers.  The 
veteran stated that he was assigned to the 410th 
Transportation Company and the 565th Transportation Company.  
He also reported having a breakdown and being hospitalized at 
a field hospital while he was with the 410th Transportation 
Company.  

As the veteran has provided specific information about an in-
service stressor that has not been verified, additional 
evidentiary development is necessary before deciding the 
claim on the merits.  In March 2007, the veteran indicated 
that he did not want a hearing before the Board. 




Accordingly, the claims are REMANDED for the following 
action:

1. Ask the veteran to clarify whether 
he wants a hearing before the Board.  
If the veteran wants a hearing, 
schedule the hearing.  Stop here! 
Do not undertake any further 
development outlined below in pargraph 
2 and 3! 

2. If the veteran does not want a 
hearing and in order to avoid 
unnecessary delay in developing the 
claims and another remand, do the 
following: 

a). Ask the Oregon Air Force 
National Guard for the veteran's 
civilian employment history for 
the period of March 1996 to 
include a job description and 
duties and place of assignment.  

b). Ask the Oregon Air Force 
National Guard for the dates of 
inactive duty training in March 
1996 for the "173 FW/Logistic 
Group" at Kingsley Field. 

c). Ask the U.S. Army and Joint 
Services Research Center (JSRRC) 
for the unit history and lessons 
learned of the 410th Transportation 
Company and the 565th 
Transportation Company at Cam Ranh 
Bay in October 1966 and for any 
unit morning reports or sick 
reports of the 410th Transportation 
Company from August 1966 to 
October 1996. 



If credible supporting evidence of 
any in-service stressor is 
obtained, schedule the veteran for 
a VA psychiatric examination to 
determine whether the veteran has 
post-traumatic stress disorder 
based on the in-service stressor.  
The veteran's file must be made 
available to the examiner for 
review.

3. After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


